Citation Nr: 0907312	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  08-17 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for claimed bilateral 
hearing loss.

2.  Entitlement to service connection for claimed tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1943 to 
August 1944. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the RO.  Following the Veteran's testimony before the 
undersigned Acting Veterans Law Judge (VLJ) in a hearing at 
the RO in September 2008, the Board remanded the issues on 
appeal for further development in October 2008.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The currently demonstrated bilateral hearing loss is not 
shown to be due to noise exposure or any other event or 
incident of the Veteran's period of active service.

2.  The currently demonstrated tinnitus is not shown to be 
due to noise exposure or any other event or incident of the 
Veteran's period of active service.


CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss disability is not 
due to disease or injury that was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2008).

2.  The Veteran's disability manifested by tinnitus is not 
due to disease or injury that was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the Veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the Veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorders.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the Veteran of the evidence necessary to substantiate 
his claims by letter dated in March 2007.  The RO also 
notified the Veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth previously 
in Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases.  The Mayfield line of 
decisions instructs that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  VCAA 
notification does not require a preadjudicatory analysis of 
the evidence, or any inadequacies thereof, already contained 
in the record.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

Here, the noted VCAA letter was issued prior to the appealed 
rating decision.  Moreover, as indicated above, the RO has 
taken all necessary steps to both notify the Veteran of the 
evidence needed to substantiate his claims and assist him in 
developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the March 2007 VCAA letter 
the RO notified the Veteran of the evidence necessary to 
establish both disability ratings and effective dates in 
compliance with these requirements.  Id.  Regardless, no 
disability rating or effective date is assigned when service 
connection is denied.  

Accordingly, the Board finds that no prejudice to the Veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

For purposes of applying the laws administered by VA, hearing 
impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

A careful review of the claims folder shows that the service 
treatment records for the Veteran are missing.  When service 
treatment records are lost or missing, VA has a heightened 
obligation to satisfy the duty to assist.  Under such 
circumstances, the Court has held that VA has a heightened 
duty "to consider the applicability of the benefit of the 
doubt rule, to assist the claimant in developing the claim, 
and to explain its decision when the Veteran's medical 
records have been destroyed." Cromer v. Nicholson, 19 Vet. 
App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 
46, 51 (1996); see also Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Board observes that VA has attempted to obtain the 
Veteran's service treatment records.  The Board notes that 
the response was that medical records were unable to be 
located based on the information furnished.  The RO issued a 
formal finding of the unavailability of the Veteran's service 
treatment records in June 2007.  38 C.F.R. § 3.159(c)(2).  No 
presumption, either in favor of the claimant or against VA, 
arises when there are lost or missing service records. See 
Cromer v. Nicholson, 19 Vet. App. at 217-18 (2005) (Court 
declined to apply "adverse presumption" against VA where 
records had been lost or destroyed while in Government 
control because bad faith or negligent destruction of the 
documents had not been shown).  

Subsequent to service, the Veteran asserts that he developed 
bilateral hearing problems and tinnitus as a result of his 
service during World War II.  In a December 2008 VA 
examination, the Veteran complained of a problem hearing his 
wife when she had her back to him.  He had reported pre-
military noise exposure from truck noise and construction 
site noise.  In the military he was exposed to noise working 
in the engine room and loading the 20 mm guns.  Post-service 
he had some occupational noise exposure working in the steel 
mills performing maintenance.  He claimed to work away from 
the mill noise; however, he did use an air gun to tighten 
bolts without the use of hearing protection.  Additionally, 
he reported some recreational noise exposure from hunting and 
wood carving.  He did not use hearing protection in hunting; 
however, he used hearing protection with wood carving.  

He reported that his tinnitus started about 20 years earlier.  
There was no particular circumstance associated with the 
onset.  His tinnitus was intermittent; he would hear a 
"storm" sound at night every couple of weeks.  He was 
unsure of how long it would last because he fell asleep 
before it stopped.

Objective testing showed decibel losses of 55, 65, 65 and 70 
in the requisite frequencies with a discrimination ability of 
88 percent correct in the right ear and decibel losses of 55, 
70, 70 and 70 in the requisite frequencies with a 
discrimination ability of 58 percent correct in the left ear.  
The Veteran was diagnosed with moderately-severe to severe 
sensorineural hearing loss in the ears bilaterally.  The 
examiner noted the Veteran's significant history of military, 
occupational and recreational noise exposure as well as 
cardiovascular health problems all may have contributed in 
some way to his current hearing loss.  Without hearing 
evaluation records from the time of service, the reported 
military noise exposure, if any, could not be determined 
without resort to mere speculation.  

With regard to the tinnitus, the Veteran reported the onset 
of tinnitus 20 years earlier which was about 40 years 
following his military service.  Given that most tinnitus 
occurs soon (6 months to one year) after military 
service/loud noise exposure, the examiner opined that the 
Veteran's tinnitus was not caused by military noise exposure.

Given its review of the record, the Board finds that service 
connection for bilateral hearing loss and tinnitus is not 
warranted in this case.  In this regard, the Board observes 
that although the Veteran currently has a diagnosed bilateral 
hearing disability, the examiner indicates that the etiology 
of the disability could not be determined without resort to 
mere speculation.   See 38 C.F.R. § 3.102 (2008).  

With regard to the claimed tinnitus, the Board notes that the 
Court has determined that, for tinnitus, the Veteran is 
competent to present evidence of continuity of 
symptomatology.  See Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002).  However, in this case, the Veteran has failed 
to provide evidence of continuity of symptomatology.  In this 
regard, by his own admission, the Veteran reported that he 
did not become aware of his tinnitus until about 20 years 
before the exam.  Further, in the December 2008 VA 
examination, the examiner, after reviewing the claims file, 
opined that since the Veteran did not become aware of the 
tinnitus until about 20 years prior to the examination, it 
was not likely that the etiology of the tinnitus was related 
to military noise exposure.  The examiner is certainly 
competent to offer an opinion in this regard.  

The only evidence of record supporting the Veteran's claims 
is his various lay assertions and hearing testimony.  While 
he is certainly competent to testify concerning continuity of 
symptoms capable of lay observation, the Veteran has not been 
shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.

Thus, his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  In any event, the 
competent evidence has shown tinnitus could not have been 
continuous since service given that by his own report he 
first noticed the tinnitus 20 years prior to the examination 
(some 40 years after service).  Of further note, the Veteran 
has not offered any competent evidence directly contradicting 
the opinions and conclusions reached in the December 2008 VA 
examination.  

For these reasons, the Board finds that a basis for awarding 
service connection for bilateral hearing loss and tinnitus 
has not been established.  The Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the Veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the Veteran's claims.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, 
this appeal is denied. 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


